Citation Nr: 0522363	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  92-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


REMAND

The veteran served on active duty from December 1990 to 
September 1991.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The veteran has moved to Ohio.  He has 
requested a hearing before a Veterans Law Judge in Ohio.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran should be scheduled for a 
"Travel Board" hearing in or near Ohio 
(following VBA jurisdictional guidelines) 
following the usual procedures under 
38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


